Citation Nr: 1029269	
Decision Date: 08/04/10    Archive Date: 08/16/10	

DOCKET NO.  04-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from May 1964 to November 1987.

This case was most recently before the Board of Veterans' Appeals 
(Board) in March 2009 at which time it was determined that 
evidence received since an August 1988 rating decision denying 
service connection for right ear hearing loss and pain was new 
and material and the claim for service connection for right ear 
hearing loss was reopened.  The case was then remanded for 
further development.  The requested actions have been 
accomplished, and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between current left ear hearing loss and the 
Veteran's active service.

2.  Resolving all doubt, the competent evidence shows a 
relationship between current right ear hearing loss and the 
Veteran's many years of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

 2.  The criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, among 
other things, notice and assistance to VA claimants under certain 
circumstances.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 C.F.R. 
§§  3.156, 3.159, and 3.326.  The intended effect of these 
regulations is to establish clear guidelines consistent with the 
intent of Congress regarding the timing of the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of the information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those elements are:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
current disability; 4) degree of disability; and 5) effective 
date of the disability.  The Board finds that VA has essentially 
met these duties with regard to notification and assistance 
provided to the Veteran.

In various letters of record, including one dated in March 2009, 
the Veteran was informed of the applicable laws and regulations 
regarding the claims, the evidence needed to substantiate the 
claims, and what party was responsible for obtaining evidence 
with regard to the claims.  He was also informed of the 
establishment of a disability rating once service connection is 
warranted and how VA determines an effective date should a claim 
be granted.  

With regard to assistance, the Veteran has been accorded 
examinations by VA, including one in February 2010, and medical 
records, to include service treatment records, have been obtained 
and associated with the claims file.

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that VA has complied with the duties to notify and 
assist requirements of the VCAA and its implementing regulations.

Pertinent Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the 
nervous system, to include sensorineural hearing loss, service 
connection may be established on a presumptive basis if the 
disability is manifested to a compensable degree within one year 
following service separation.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§  3.307, 3.309.

To establish compensation for a current disability, a Veteran 
must show:  1) Existence of a current disability; 2) inservice 
incurrence or aggravation of a disease or injury; and 3) a causal 
relationship between the present disability and the disease or 
injury incurred in or aggravated during service.  This is the so 
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  If the Veteran fails to establish any one 
element, denial of service connection will result.  

Service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, which provides the following:  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  The aforementioned regulation 
defines hearing loss disability for VA compensation purposes.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  

Factual Background and Analysis

The Veteran alleges that he is entitled to service connection for 
hearing loss.  He claims that he worked as an engine man in the 
engineering department for more than 18 years of his 23 years of 
military service.  He states that he was exposed to acoustic 
trauma as he steered engines and stood watches, performed 
emergency generator watches, staffed helicopter details, was 
exposed to gunfire support, and was exposed to "fixed steam 
whistle when it was stuck," and other noises while serving on 
various ships throughout his military career.

The service treatment records reveal that in conjunction with 
audiometric testing in August 1975, notation was made that the 
Veteran was exposed to loud noises while in the engine room on 
board his ship.  It was also indicated he had been exposed to 
loud noises on previous jobs working with car engines in the 
Philippines from 1960 to 1964 and working with a jackhammer in 
the Philippines from 1958 to 1960.  The Veteran denied having a 
loss of hearing or ringing in the ears for more than one half 
hour from loud noises, and he also denied having trouble hearing 
normal speech.  The study at that time showed normal hearing in 
the left ear.  No results were shown for right ear testing.  

The service treatment records refer to several occasions when he 
was seen for complaints regarding the right ear.  Following an 
October 1987 visit, he was given a diagnosis of stapedium muscle 
spasm possibly secondary to mind Eustachian tube dysfunction.  

Audiometric examinations during service include the report of an 
extension examination in November 1981 at which time right ear 
hearing was listed as 10, 15, 10, 25, 10, and 0 at 500, 1,000, 
2,000, 3,000, 4,000, and 6,000 hertz.  Left ear hearing loss was 
listed at 5 decibels at 500, 5 decibels at 1,000, 10 decibels at 
2,000, 20 decibels at 3,000, 25 decibels at 4,000, and .5 
decibels at 6,000 hertz.  

Additional audiometric testing included the report of undated 
examination accomplished when the Veteran was an E7.  This, 
therefore, made it likely that it was subsequent to the 
aforementioned examination in November 1981.  At the time of the 
undated examination, audiometric studies showed the following:  
In the right ear, at 500, 1,000, 2,000 hertz, there was a 0-
decibel loss, at 3,000 hertz, a 30-decibel loss, at 4,000 hertz, 
a 25-decibel loss, and at 6,000 hertz, a 10-decibel loss.  In the 
left ear, there was shown to be a 5-decibel loss at 500 hertz, a 
0-decibel loss at 1,000, a 0-decibel loss at 2,000, a 30-decibel 
loss at 3,000, a 25-decibel loss at 4,000, and a 25-decibel loss 
at 6,000 hertz.  It was indicated following the general physical 
examination conducted at that time, that there were no defects or 
diagnoses.

Additional service treatment records include the report of an 
extension examination in February 1986.  Audiometric examination 
at that time showed the following:  In the right ear, there was a 
10-decibel loss at 500 hertz, a 0-decibel loss at 1,000, 5 at 
2,000, 25 at 4,000, 30 at 4,000, and 10 at 6,000.  As for the 
left ear, there was a 15-decibel loss at 500 hertz, 5 at 1,000, 0 
at 2,000, 25 at 3,000, 25 at 4,000, and 15 at 6,000 hertz.  

The Veteran was also accorded an audiometric examination in 
conjunction with annual physical examination prior to transfer to 
the Fleet Reserve in October 1987.  At that time the results were 
as follows:  Right, 5-decibel loss at 500 hertz, 5 at 1,000, 5 at 
2,000, 25 at 3,000, 15 at 4,000, and 10 at 6,000.  As for the 
left ear, there was a 0-decibel loss at 500, a 5-decibel loss at 
1,000, a 5-decibel loss at 2,000, a 25-decibel loss at 3,000, a 
20-decibel loss at 4,000, and a 10-decibel loss at 6,000 hertz.

Post service medical records include a report of examination by 
VA in February 1988.  It was reported the Veteran "has had a 
hearing loss, according to the early service records and the 
discharge record, with occasional pain in his right ear.  He has 
only intermittent irregular tinnitus."  Audiologic testing 
accorded the Veteran by VA at that time showed the following 
results.  In the right ear, there was a 20-decibel loss at 1,000 
hertz, 20 decibels at 2,000 hertz, 25 at 3,000 hertz, and 30 at 
4,000 hertz.  In the left ear there was a 10-decibel loss at 
1,000 hertz, a 10-decibel loss at 2,000 hertz, a 25-decibel loss 
at 3,000 hertz, and a 20-decibel loss at 4,000 hertz.  The 
audiologist opined that "the Veteran's hearing is bilaterally 
within the limits of normal."  

Additional post service records include the report of an 
audiologic examination accorded the Veteran by VA in February 
2010.  The examiner indicated a review of the claims file was 
conducted.  Reference was made to audiometric findings on various 
occasions in service, including the 1970's and the 1980's.  It 
was noted that the Veteran stated he worked as an engine man and 
a steward while in the Navy.  He reported a positive history of 
noise exposure while working around generators in the engine 
room.  He also reported a positive civilian noise exposure 
history while working as a mechanic.  Current audiometric testing 
showed hearing loss disability in each ear.  The examiner stated 
that "given documentation to normal pure tone thresholds 
bilaterally at discharge, vet's positive history of civilian 
noise exposure, and the documentation of significant decrease in 
pure tone audiometric thresholds from 2004-2008, it is less 
likely as not that vet's hearing loss is a result of acoustic 
trauma sustained during his military service."

A review of the record shows that at separation the Veteran had 
hearing loss in both ears, but did not have a hearing loss 
"disability."  38 C.F.R. § 3.385, as noted above, provides that 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 2,000, 
3,000, 4,000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  In Hensley v. 
Brown, the Court observed that the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss (citing Current Medical Diagnosis and 
Treatment 110-11) Stephen A. Schroeder et al eds., 1988)) 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In essence, the provisions of 38 C.F.R. § 3.385 do not preclude 
service connection for  hearing loss disability when hearing loss 
is in normal limits on audiometric testing at separation from 
service.  The VA examiner in February 1988 opined that the 
Veteran's hearing was bilaterally within the limits of normal.  
However, the Board notes that this finding is legally incorrect.  
See Hensley, above.  A medical opinion based on misstated facts 
is of limited probative value.  The audiologist who conducted the 
examination in February 2010 opined that the Veteran's current 
hearing loss was less likely as not related to any acoustic 
trauma sustained during service did not provide an explanation as 
to the abnormal pure tone audiometric results on various 
occasions throughout the Veteran's military service.  

The Board notes that a Veteran may establish the required nexus 
between his current disability and his military service if it can 
be shown that his hearing loss disability "resulted from personal 
injury suffered...in line of duty."  Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  In this case, the Board finds the 
evidence of record supports such a nexus.  The Board is bound by 
case law and the records contemporaneous with service show a 
hearing loss disability bilaterally.

The Veteran had over 23 years of active service with the Navy and 
given the nature of his duties on board ship, as well as his own 
statements and the audiometric 



					(Continued on next page)



testing on various occasions in service showing some degree of 
hearing loss, the Board finds that service connection for hearing 
loss disability is in order.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


